PER CURIAM.
Vincent Bernard Spells ■ appeals the judgments and sentences that were imposed on him after a jury found him guilty of trafficking in heroin, possession of cocaine, and possession of marijuana. Mr. Spells argues that the trial court erred in denying his motion to suppress evidence obtained after the execution of a search warrant. We conclude that the search warrant was properly issued and that the trial court correctly denied Mr. Spells’ motion to suppress. Accordingly, we affirm Mr. Spells’ judgments and sentences.
In a separate issue, Mr. Spells argues that a $2 cost item assessed in accordance with section 938.15, Florida Statutes (2004), should be stricken because it may be assessed only for a violation of a county or municipal ordinance. Mr. Spells preserved this issue by filing an appropriate motion under Florida Rule of Criminal Procedure 3.800(b)(2). We affirm the imposition of the $2 in costs under the statute. See Kimball v. State, 933 So.2d 1285 (Fla. 2d DCA 2006).
Affirmed.
WHATLEY, KELLY, and WALLACE, JJ., concur.